DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 13 and 20.

Priority
In light of the amendments filed 03/07/2022 the claims as currently written find support in the prior filed applications, and the effective filing date of the claims as currently written will be the filing date of the provisional application 61/751591 of 01/1/2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-18, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanai et al. (PN 5087504) in view of Ils et al. (Pub No 2002/0089088).
With regards to claim 1, Kanai teaches an apparatus usable with an injection molder for producing articles (Abstract, Fig. 6a-8).  Kanai teaches that the device comprises a first mold (Z) on a first mold support (24) and relative movement between the first mold and a second mold support (22) such that in a first position the first mold (Z) is opposite a second mold (W) for injection molding a part and in a second position the mold (Z) is opposite a first die (Y) capable of reshaping the previously injection molded part that remains in the first mold (Z) (Fig. 6a, b).  Kanai teaches that the first and second mold may be used to form a body comprising at least one protrusion extending outwardly from the body and facing the second mold as seen in Fig. 15 in which the body formed in the first position comprises an annular protrusion.  As demonstrated in Fig. 15 the first mold (Z) and the first die (Y) are brought together to selectively form a first altered cross-section in a first portion of the protrusion that is proximate an inner annular end of the protrusion with element (56) as well as forming a second altered cross-section in a second portion of the protrusion with element (57) that is not proximate to the inner annular end.  Kanai teaches that relative movement between the second mold support and the first mold support to the first and second position is achieved by moving the second mold support along a linear axis as seen in Fig. 6a, 6b.
As demonstrated in Ils an alternative device is provided that is similar to the device of Kanai in that a first mold half is used opposite a second mold half to injection mold a part and then relative movement between these mold halves provides a first die opposite the first mold to reshape the injection molded part (Abstract, Fig. 1).  Ils teaches using a movable first mold with a stationary second mold and first die as opposed to the converse in Kanai.  It would have been obvious to one of ordinary skill to have the first mold of Kanai configured for relative movement with a stationary second mold and first die as taught by Ils as both relate to a first mold half is used opposite a second mold half to injection mold a part and then relative movement between these mold halves provides a first die opposite the first mold to reshape the injection molded part presenting a reasonable expectation of success, and doing so is a simple substitution of prior art equivalents yielding predictable results in relative movement between mold parts.
With regards to the limitation that the article is separate and non-interlocking relative to one another, Kanai teaches forming a single article (Fig. 17) which is interpreted as being non-interlocking and separate from anything else.
As taught by Ils it was known to use a means for rotation about an axis to move a first mold (Fig. 1) and as such would have been obvious to one of ordinary skill as a well-known means for relative movement in the device of Kanai.
With regards to claim 3, Kanai teaches using linear movement (Fig. 6a,b).
With regards to claims 4 and 5, as discussed in Ils ( ¶ 0027-0033) the use of a moveable first mold allows for continuous operation utilizing a plurality of first molds, and as such would have been obvious to one of ordinary skill to incorporate into the device of Kanai to increase the rate of production.
With regards to claims 6 and 7, Kanai teaches using closed geometry protrusions; however, mere changes in shape of the mold element such as to produce an open geometry protrusion constitute a case of prima facie obviousness in the absence of unexpected results.
With regards to claims 8 and 9, Kanai teaches that the device is capable of bringing the first die into a desired position for a desired length of time at a specific process temperature to reshape the projection (Fig. 15).
 With regards to claim 10, Kanai teaches using plastic (col 4 ln 25-29).
With regards to claim 11, Kanai teaches that the first die selectively controls the surface feature of the second portion of the protrusion as the die uses a movable pin.
With regards to claims 13 and 20,  Kanai teaches an apparatus usable with an injection molder for producing articles (Abstract, Fig. 6a-8).  Kanai teaches that the device comprises a first mold (Z) on a first mold support (24) and relative movement between the first mold and a second mold support (22) such that in a first position the first mold (Z) is opposite a second mold (W) for injection molding a part and in a second position the mold (Z) is opposite a first die (Y) capable of reshaping the previously injection molded part that remains in the first mold (Z) (Fig. 6a, b).  Kanai teaches that the first and second mold may be used to form a body comprising at least one protrusion extending outwardly from the body and facing the second mold as seen in Fig. 15 in which the body formed in the first position comprises an annular protrusion.  As demonstrated in Fig. 15 the first mold (Z) and the first die (Y) are brought together to selectively form a first altered cross-section in a first portion of the protrusion that is proximate an inner annular end of the protrusion with element (56) as well as forming a second altered cross-section in a second portion of the protrusion with element (57) that is not proximate to the inner annular end.  Kanai teaches that relative movement between the second mold support and the first mold support to the first and second position is achieved by moving the second mold support along a linear axis as seen in Fig. 6a, 6b.
As demonstrated in Ils an alternative device is provided that is similar to the device of Kanai in that a first mold half is used opposite a second mold half to injection mold a part and then relative movement between these mold halves provides a first die opposite the first mold to reshape the injection molded part (Abstract, Fig. 1).  Ils teaches using a movable first mold with a stationary second mold and first die as opposed to the converse in Kanai.  It would have been obvious to one of ordinary skill to have the first mold of Kanai configured for relative movement with a stationary second mold and first die as taught by Ils as both relate to a first mold half is used opposite a second mold half to injection mold a part and then relative movement between these mold halves provides a first die opposite the first mold to reshape the injection molded part presenting a reasonable expectation of success, and doing so is a simple substitution of prior art equivalents yielding predictable results in relative movement between mold parts. 
As taught by Ils it was known to use a means for rotation about an axis to move a first mold (Fig. 1) and as such would have been obvious to one of ordinary skill as a well-known means for relative movement in the device of Kanai.
As discussed in Ils ( ¶ 0027-0033) the use of a moveable first mold allows for continuous operation utilizing a plurality of first molds, and as such would have been obvious to one of ordinary skill to incorporate into the device of Kanai to increase the rate of production.
With regards to the limitation that the article is separate and non-interlocking relative to one another, Kanai teaches forming a single article (Fig. 17) which is interpreted as being non-interlocking and separate from anything else.
With regards to claims 14 and 21, as discussed in Ils ( ¶ 0027-0033) the use of a moveable first mold allows for continuous operation utilizing a plurality of first molds, and as such would have been obvious to one of ordinary skill to incorporate into the device of Kanai to increase the rate of production.
With regards to claims 15 and 16, Kanai teaches that the device is capable of bringing the first die into a desired position for a desired length of time at a specific process temperature to reshape the projection (Fig. 15).
With regards to claim 17, Kanai teaches using plastic (col 4 ln 25-29).
With regards to claim 18, Kanai teaches that the first die selectively controls the surface feature of the second portion of the protrusion as the die uses a movable pin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,532,504. 
With regards to claims 1 and 3-22, U.S. Patent 10,532,504 teaches all of the limitations of the claims; however, the claims of the prior patent do not all overlap exactly in scope to warrant a statutory double patenting rejection as the claims as currently written present new combinations of previously patented subject matter.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the amendment overcomes the rejections under 103(a), this argument is not persuasive.  Applicant’s amendment removed a limitation from the independent claims and incorporated a limitation previously rejected under 103(a) in dependent format.  Applicant’s argument does not set forth any specific argument against the application of the prior art to this limitation.  Applicant’s argument is therefore not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742